Exhibit 10.1

 

SETTLEMENT AGREEMENT

 

This SETTLEMENT AGREEMENT, dated as of June 30, 2010, by and among Ezenia! Inc.,
a Delaware corporation (the “Company”), and the individuals and entities listed
on Schedule A hereto (collectively, the “Stockholders”).

 

WHEREAS, the Stockholders are the beneficial owners of shares of common stock,
par value $0.01 per share, of the Company (“Common Stock”);

 

WHEREAS, by letter dated December 22, 2009, North & Webster Value Opportunities
Fund, LP (“NW Fund”) provided notice to the Company of its intention to nominate
two (2) nominees (and reserved the right to nominate additional nominees) for
election to the Board of Directors of the Company (the “Stockholder Nomination”)
at the Company’s 2010 annual meeting of stockholders (the “2010 Annual
Meeting”);

 

WHEREAS, the Company and its Board of Directors (the “Board”) have determined
that the interests of the Company and its stockholders would be best served at
this time by, among other things, avoiding a proxy solicitation contest in
connection with the 2010 Annual Meeting and the substantial expense and
disruption that may result therefrom; and

 

WHEREAS, subject to this Agreement, NW Fund intends to withdraw the Stockholder
Nomination and refrain from contesting the election of directors at the 2010
Annual Meeting.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto hereby agree as
follows:

 

Section 1.                                            Representations.

 

(a)                                            Binding Agreement; Authority. 
The Company hereby represents and warrants that this Agreement has been duly
authorized, executed and delivered by the Company, and is a valid and binding
obligation of the Company, enforceable against it in accordance with its terms. 
Each of the Stockholders represents and warrants that this Agreement has been
duly authorized, executed and delivered by such Stockholder, and is a valid and
binding obligation of such Stockholder, enforceable against such Stockholder in
accordance with its terms.

 

(b)                                           Share Ownership of Common Stock. 
Each of the Stockholders hereby represents and warrants that, as of the date
hereof, it and its Affiliates and Associates (as such terms are hereinafter
defined) are the “beneficial owners” (as such term is hereinafter defined) of
the shares of Common Stock set forth opposite their respective names on Schedule
A hereto (the “Shares”), and that neither such Stockholder nor such
Stockholder’s Affiliates or Associates beneficially own, or have any rights,
options or agreements to acquire or vote, any other shares of Common Stock.  The
Stockholders further represent and warrant that no Stockholder is a party to any
agreement, arrangement or understanding with any third party with respect to the
securities, management or control of the Company other than as described in the
Schedule 13D, as amended through the date hereof, filed by the Stockholders with
the Securities and Exchange Commission (the “SEC”) with regard to their
ownership of the Shares.

 

--------------------------------------------------------------------------------


 

(c)                                            Defined Terms.  For purposes of
this Agreement, the terms “Affiliate” and “Associate” shall have the respective
meanings set forth in Rule 12b-2 promulgated by the SEC under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”).  For purposes of this
Agreement, the terms “beneficial owner” and “beneficially own” shall have the
same meanings as set forth in Rule 13d-3 promulgated by the SEC under the
Exchange Act, except that a person shall also be deemed to be the beneficial
owner of all shares of Common Stock that such person has the right to acquire
pursuant to the exercise of any rights in connection with any securities or any
agreement, regardless of when such rights may be exercised and whether they are
conditional.

 

Section 2.                                            Information Rights.

 

(a)                                            Operating Budget and Monthly
Reports.  Prior to the execution of this Agreement, the Company has provided the
Stockholders with a copy of the Company’s operating budget for fiscal year 2010
(the “Operating Budget”), which such Operating Budget is attached hereto as
Schedule B.  As soon as practicable, but in any event within fifteen (15) days
after the end of each month from June through November 2010, the Company shall
provide to Samuel A. Kidston, on behalf of the Stockholders (the “Stockholder
Representative”), a report as of the last day of such month regarding the
progress of the Company against the Operating Budget for the fiscal year to date
(each a “Monthly Report”), which Monthly Report shall be in substantially the
form attached hereto as Schedule C.  The Stockholders acknowledge and agree that
the amounts in any such Monthly Report (i) shall be based solely on the books
and records of the Company as of the last day of such month and (ii) shall not
have been audited and/or reviewed by the Company’s independent auditors and,
therefore, such amounts may be subject to change based upon the completion of
the Company’s quarterly financial reporting processes and review by the
Company’s independent auditors.

 

(b)                                           Year-End Report.  On or before
January 10, 2011, the Company shall provide the Stockholder Representative with
a final Monthly Report comparing the Company’s actual operating performance for
fiscal year 2010 against the Operating Budget (the “Year-End Report”).  The
Stockholders acknowledge and agree that the amounts in the Year-End Report
(i) shall be based solely on the books and records of the Company as of
December 31, 2010 and (ii) shall not have been audited and/or reviewed by the
Company’s independent auditors and, therefore, such amounts may be subject to
change based upon the completion of the Company’s year-end financial reporting
processes and the audit of the Company’s financial statements by the Company’s
independent auditors.

 

(c)                                  Performance Metrics.  The Company and the
Stockholders agree that, for purposes of this Agreement, the Company shall be
deemed to have met the Operating Budget for fiscal year 2010 if the Company has
achieved in good faith both the revenue and operating income targets (as
determined in accordance with generally accepted accounting principles applied
on a consistent basis) set forth in the Operating Budget for the full fiscal
year (such revenue and operating income targets are referred to herein as the
“Performance Metrics”).   The determination as to whether the Company has met
the Operating Budget for purposes of Section 3(c) and Section 5 of this
Agreement shall be made based upon the Year-End Report.  The Company shall
promptly notify the Stockholder Representative of any changes to the Year-End
Report based upon the audit of the Company’s financial statements for fiscal
year 2010 to

 

2

--------------------------------------------------------------------------------


 

the extent that such changes result in (x) the Company not meeting the Operating
Budget when the Year-End Report had indicated that the Operating Budget had been
met or (y) the Company meeting the Operating Budget when the Year-End Report had
indicated that the Operating Budget had not been met (it being understood and
agreed that the calculation of the Performance Metrics based upon the Company’s
audited financial statements shall be final and binding upon all parties).  As
promptly as practicable following delivery of the notice, if any, referenced in
clause (x) of the preceding sentence, the Company shall take the actions in
Section 3(c) and Section 5 below; and as promptly as practicable following
delivery of the notice, if any, referenced in clause (y) of the preceding
sentence, the Stockholder Nominee (as defined below) shall resign from the
Board.

 

(d)                                           Nature of Information.  Any
information provided to the Stockholders (through the Stockholder Representative
or otherwise) pursuant to this Section 2 shall be subject to the non-disclosure
agreement, dated as of June 9, 2010, by and among the Company and NW Fund (the
“Confidentiality Agreement”), and each Stockholder agrees to abide by the terms
of the Confidentiality Agreement with respect to such information.  Each
Stockholder further acknowledges and agrees that such Stockholder and its
Affiliates and Associates are aware that the information provided to the
Stockholders (through the Stockholder Representative or otherwise) pursuant to
this Section 2, including, without limitation, the Monthly Reports and the
Year-End Report, may contain material, non-public information about the Company,
and such Stockholder hereby acknowledges and agrees that such Stockholder and
its Affiliates and Associates may not purchase or sell any securities of the
Company while in possession of such information.

 

Section 3.                                            Board Appointments.

 

(a)                                            Board Expansion and
Appointments.  Promptly after the execution of this Agreement, the size of the
Board shall be increased from five (5) to seven (7) directors and Peter Janke
and Larry Snyder shall be appointed as Class I directors, to hold office until
the Company’s 2011 annual meeting of stockholders (the “2011 Annual Meeting”)
and until their respective successors have been duly elected and qualified or
until their earlier resignation or removal.

 

(b)                                           Board Size.  The size of the Board
shall not be increased to more than seven (7) directors at any time before the
2011 Annual Meeting, except as otherwise provided in Section 3(c) below.  If a
vacancy in the Board shall occur and the Board wishes to appoint a director to
fill such vacancy prior to January 10, 2011, then (i) the Stockholder
Representative shall have a reasonable opportunity to interview such director
candidate prior to such appointment and (ii) such director candidate shall not
be appointed to the Board without the prior written consent of the Stockholder
Representative, which consent shall not be unreasonably withheld, conditioned or
delayed.  If a Stockholder Nominee is appointed to the Board in accordance with
Section 3(c) below, then for the period commencing on January 10, 2011 through
the date of the 2011 Annual Meeting, (x) the Stockholder Nominee shall have a
reasonable opportunity to interview any director candidate proposed by the Board
to fill a vacancy prior to such appointment and (y) such director candidate
shall not be appointed to the Board without the prior written consent of the
Stockholder Nominee, which consent shall not be unreasonably withheld,
conditioned or delayed.  For the avoidance of doubt, the parties

 

3

--------------------------------------------------------------------------------


 

acknowledge and agree that any rights of the Stockholders and the Stockholder
Representative pursuant to this Section 3(b) shall terminate immediately upon
the Company meeting the Operating Budget as set forth in the Year-End Report.

 

(c)                                            Appointment of Stockholder
Nominee.  If the Company fails to meet the Operating Budget as set forth in the
Year-End Report and the Stockholders continue to beneficially own at least
500,000 Shares as of the date of delivery of such Year-End Report (such number
of Shares to be measured without effect of any stock split, reverse stock split
or other recapitalization of the Company which may occur after the date hereof),
then no later than January 10, 2011, the size of the Board shall be increased by
one (1) director and the Board shall appoint Samuel A. Kidston or another
nominee of the Stockholders to fill such vacancy (the “Stockholder Nominee”). 
The Stockholder Nominee shall serve as a Class II director, to hold office until
the Company’s 2012 annual meeting of stockholders and until his successor has
been duly elected and qualified or until his earlier resignation or removal.  If
the Stockholders wish to nominate someone other than Mr. Kidston to fill this
director seat, then the Stockholder Representative shall provide written notice
to the Company no later than December 15, 2010, which notice shall include the
name and address of the potential nominee and information about such nominee
substantially equivalent to that which would be required in a proxy statement
pursuant to the Exchange Act and the rules and regulations promulgated by the
SEC thereunder.  The Nominating Committee of the Board shall have a reasonable
opportunity to interview such director candidate prior to such appointment, and
such director candidate shall not be appointed to the Board without the approval
of the Nominating Committee, which approval shall not be unreasonably withheld,
conditioned or delayed.  As a condition to appointment to the Board, the
Stockholder Nominee shall agree in writing to be bound by the terms and
conditions of the Company’s policies applicable to directors generally,
including, without limitation, the Company’s Code of Ethics and Insider Trading
Policy.

 

(d)                                           Observer Rights.  During
September 2010, representatives of the Board shall meet with the Stockholder
Representative to discuss the possibility of having the Stockholder
Representative attend meetings of the Board in a non-voting observer capacity
through January 10, 2010 (it being understood and agreed that the decision as to
whether to provide the Stockholder Representative with observer rights shall be
in the sole and absolute discretion of the Board).

 

Section 4.                                            2010 Annual Meeting.

 

(a)                                            Withdrawal of Stockholder
Nomination.  Effective as of the execution of this Agreement, NW Fund hereby
withdraws the Stockholder Nomination, and NW Fund will hereafter take all steps
necessary to cease, and to cause the other Stockholders to cease, all efforts to
nominate or elect NW Fund’s nominees to the Board in connection with the 2010
Annual Meeting.

 

(b)                                           Voting.  The Stockholders shall
cause all Shares beneficially owned by them, and/or their Affiliates and
Associates, as of the record date for the 2010 Annual Meeting, to be present for
quorum purposes at the 2010 Annual Meeting and any adjournments or postponements
thereof.  The Stockholders agree that, in connection with the election of
directors at the 2010 Annual Meeting, any Shares held by the Stockholders and/or
their Affiliates and

 

4

--------------------------------------------------------------------------------


 

Associates shall be cast for or withheld from each director nominee in the same
proportion as the votes cast for and withheld by all holders of Shares other
than the Stockholders and/or their Affiliates and Associates.

 

(c)                                            Further Assurances.  The
Stockholders further agree to take all action reasonably necessary to carry out
the intention of this Section 4, including, without limitation, delivering to
the Company upon its written request executed proxies naming the proxies
appointed by the Company for all shares of Common Stock beneficially owned by
the Stockholders and/or their Affiliates and Associates as of the record date
for the 2010 Annual Meeting to be voted in accordance with this Agreement.

 

(d)                                           Report of Results.  In accordance
with the requirements of Item 5.07 of Form 8-K under the Exchange Act, the
Company shall report the results of the voting of stockholders at the 2010
Annual Meeting within two (2) business days following the Annual Meeting,
including a separate tabulation of the votes cast for or withheld for each
director nominee and the number of broker non-votes.

 

Section 5.                                            Board Initiatives.

 

(a)                                            Discussion of Fundamentals.  If a
Stockholder Nominee joins the Board in accordance with Section 3(c), then during
the first quarter of fiscal year 2011, the Board shall meet and discuss the
following matters:  (i) the composition and size of the Board and the terms of
the directors; (ii) the composition of management, including possible
terminations and additions; (iii) the strategic alternatives that may be
available to the Company; and (iv) a three-year strategic operating plan for the
Company.  The Stockholder Nominee shall prepare the agenda for and chair this
portion of the applicable Board meeting or meetings.  If requested by the
Stockholder Nominee, resolutions concerning these matters shall be prepared and
presented to the Board, and the Board shall vote upon such matters if motion is
made by the Stockholder Nominee (it being understood and agreed that the
decision as to whether to approve any such matter shall be in the sole and
absolute discretion of the Board).

 

(b)                                           Strategic Operating Plan.  
Without limiting the generality of Section 5(a)(iv) above, if a Stockholder
Nominee joins the Board in accordance with Section 3(c), then management of the
Company shall develop a three-year strategic operating plan, which such plan
shall be delivered to the Board for review and discussion in January 2011.  The
Board shall meet as promptly as practicable thereafter to discuss and assess the
viability of such strategic operating plan, with the Stockholder Nominee to
chair this portion of the applicable Board meeting or meetings.  If requested by
the Stockholder Nominee, resolutions concerning such strategic operating plan
shall be prepared and presented to the Board, and the Board shall vote upon such
matters if motion is made by the Stockholder Nominee (it being understood and
agreed that the decision as to whether to approve any such matter shall be in
the sole and absolute discretion of the Board).

 

Section 6.                                            Standstill Arrangements. 
Each of the Stockholders agrees that, during the period from the date of this
Agreement through January 10, 2011 (the “Standstill Period”) and except as
otherwise expressly provided herein, neither it nor any of its Affiliates or
Associates will, without the written consent of the Company, directly or
indirectly, solicit, request, advise,

 

5

--------------------------------------------------------------------------------


 

assist or knowingly encourage others to (a) effect or seek, offer or propose
(whether publicly or otherwise) to effect, or cause or participate in or in any
way assist any other person to effect or seek, offer or propose (whether
publicly or otherwise) to effect or participate in, (i) any acquisition of any
assets of the Company or any of its subsidiaries; (ii) any tender or exchange
offer, merger or other business combination involving the Company or any of its
subsidiaries; (iii) any recapitalization, restructuring, liquidation,
dissolution or other extraordinary transaction with respect to the Company or
any of its subsidiaries; or (iv) any “solicitation” of “proxies” (as such terms
are used in the proxy rules of the SEC) or consent to vote any voting securities
of the Company; (b) form, join or in any way participate in a “group” (as
defined under the Exchange Act); (c) seek to control the management, the Board
or policies of the Company; (d) nominate any persons as a director of the
Company or propose any matter to be voted on by stockholders of the Company;
(e) take any action which would reasonably be expected to force the Company to
make a public announcement regarding any of the types of matters set forth in
clause (a) above; or (f) enter into any discussions or arrangements with any
third party with respect to any of the foregoing.  The Stockholders also agree
during the Standstill Period not to request the Company (or its directors,
officers, employees or agents), directly or indirectly, to amend or waive any
provision of this paragraph (including this sentence).  For the avoidance of
doubt, the foregoing provisions of this paragraph shall not restrict the
Stockholders’ ability to nominate any persons as a director of the Company, or
propose any other matter to be voted on by stockholders of the Company, at the
2011 Annual Meeting.

 

Section 7.                                            Press Releases and Other
Public Statements.  During the Standstill Period, the Company and the
Stockholders agree as follows:

 

(a)                                            The Company agrees, subject to
the requirements of applicable federal securities laws, to provide the
Stockholder Representative with an opportunity to review and comment on any
press release, public filing, or letter to the Company’s stockholders containing
statements about the Stockholders, prior to its public release.

 

(b)                                           The Stockholders agree, subject to
the requirements of applicable federal securities laws, to provide the Company
with an opportunity to review and comment on any press release, public filing,
or letter to the Company’s stockholders containing statements about the Company,
prior to its public release.

 

(c)                                            The initial press release with
respect to the execution of this Agreement shall be a press release to be
reasonably agreed upon by the Company and the Stockholder Representative.

 

(d)                                           Neither the Company nor any of the
Stockholders, nor any of their Affiliates or Associates, shall directly or
indirectly make or issue or cause to be made or issued any disclosure,
announcement or statement (including, without limitation, the filing of any
document or report with the SEC or any other governmental agency or any
disclosure to any journalist, member of the media or securities analyst)
concerning the other party or any of its respective past, present or future
general partners, directors, officers or employees, which disparages or in any
way reflects adversely or detrimentally upon such other party or any of such
other party’s respective past, present or future general partners, directors,
officers or employees

 

6

--------------------------------------------------------------------------------


 

(recognizing that this provision shall not prohibit any private, confidential
comment made directly to the other party’s officers, directors or counsel).

 

Section 8.                                            Reimbursement of
Expenses.  The Company will reimburse NW Fund for its reasonable out-of-pocket
fees and expenses actually incurred on or before the date hereof in connection
with its planned proxy solicitation and the negotiation and execution of this
Agreement in an aggregate amount not to exceed $15,000.  The Company will make
such reimbursement payments to NW Fund within ten (10) days of receiving
reasonable documentation evidencing such expenses.  All other fees and expenses
incurred by each of the parties hereto in connection with the matters
contemplated by this Agreement shall be borne by such party.

 

Section 9.                                            Remedies.  Each party
hereto hereby acknowledges and agrees that irreparable harm would occur in the
event any of the provisions of this Agreement were not performed in accordance
with their specific terms or were otherwise breached.  It is accordingly agreed
that the parties shall be entitled to specific relief hereunder, including,
without limitation, an injunction or injunctions to prevent and enjoin breaches
of the provisions of this Agreement and to enforce specifically the terms and
provisions hereof in any state or federal court in the State of Delaware, in
addition to any other remedy to which they may be entitled at law or in equity.

 

Section 10.                                      Entire Agreement.  This
Agreement and the Confidentiality Agreement contain the entire understanding of
the parties with respect to the subject matter hereof and may be amended only by
an agreement in writing executed by the parties hereto.

 

Section 11.                                      Notices.  All notices,
consents, requests, instructions, approvals and other communications provided
for herein and all legal process in regard hereto shall be validly given, made
or served, if in writing and shall be deemed to have been given (a) when
delivered by hand, with written confirmation of receipt, (b) upon sending if
sent by facsimile to the facsimile numbers below, with electronic confirmation
of sending, (c) one (1) day after being sent by nationally recognized overnight
carrier to the address set forth below or (d) when actually delivered if sent by
any other method that results in delivery, with written confirmation of receipt:

 

If to the Company:

 

Ezenia! Inc.

14 Celina Avenue, Suite 17-18

Nashua, NH 03063

Attention:  Chief Executive Officer

Facsimile:  (603) 880-4795

 

7

--------------------------------------------------------------------------------


 

With a copy (which shall not constitute notice) to:

 

Goodwin Procter LLP

Exchange Place

53 State Street

Boston, MA 02109

Attention:

Joseph L. Johnson III

 

Lisa R. Haddad

Facsimile:

(617) 523-1231

 

If to the Stockholder Representative or any Stockholder:

 

North & Webster, LLC

10 Tower Office Park, Suite 420

Woburn, MA 01801

Attention:  Samuel A. Kidston

Facsimile:

 

With a copy (which shall not constitute notice) to:

 

Olshan Grundman Frome Rosenzweig & Wolosky LLP

Park Avenue Tower

65 East 55th Street

New York, NY 10022

Attention:  Andrew M. Freedman

Facsimile:  (212) 451-2222

 

Section 12.                                      Governing Law.  This Agreement
shall be governed by and construed and enforced in accordance with the laws of
the State of Delaware, without regard to any conflict of laws provisions
thereof.  Each of the parties, on behalf of itself and its Affiliates and
Associates, hereby irrevocably and unconditionally consents to the exclusive
jurisdiction of the courts in the State of Delaware and/or the courts of the
United States of America located in the State of Delaware for any action, suit
or proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby, and agrees not to commence any action, suit or proceeding
related thereto except in such courts.  Each of the parties, on behalf of itself
and its Affiliates and Associates, hereby irrevocably and unconditionally waives
any objection to the laying of venue of any action, suit or proceeding arising
out of this Agreement or the transactions contemplated hereby, in the courts in
the State of Delaware and/or the courts of the United States of America located
in the State of Delaware, and hereby further irrevocably and unconditionally
waives and agrees not to plead or claim in any such court that any such action,
suit or proceeding in any such court has been brought in any inconvenient forum.

 

Section 13.                                      Counterparts.  This Agreement
may be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

 

8

--------------------------------------------------------------------------------


 

Section 14.                                      No Presumption Against
Draftsman.  Each of the undersigned parties hereby acknowledges that the
undersigned parties fully negotiated the terms of this Agreement, that each such
party had an equal opportunity to influence the drafting of the language
contained in this Agreement and that there shall be no presumption against any
such party on the ground that such party was responsible for preparing this
Agreement or any part hereof.

 

Section 15.                                      Assignability.  This Agreement
shall not be assignable by operation of law or otherwise by a party without the
consent of the other parties.  Subject to the foregoing sentence, this Agreement
shall be binding upon, inure to the benefit of, and be enforceable by and
against the successors and assigns of each party to this Agreement.

 

Section 16.                                      No Third-Party Beneficiaries. 
This Agreement is solely for the benefit of the parties hereto and is not
enforceable by any other persons.

 

Section 17.                                      Headings.  The section headings
contained in this Agreement are for reference purposes only and will not affect
in any way the meaning or interpretation of this Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has executed this Settlement Agreement
or caused the same to be executed by its duly authorized representative as of
the date first above written.

 

 

 

EZENIA! INC.

 

 

 

 

 

By:

/s/ Thomas McCann

 

 

Name: Thomas McCann

 

 

Title: Chief Financial Officer

 

 

 

 

 

NORTH & WEBSTER VALUE OPPORTUNITIES FUND, LP

 

 

 

By:

North & Webster, LLC,

 

 

Its General Partner

 

 

 

 

 

 

By:

/s/ Samuel A. Kidston

 

 

Name: Samuel A. Kidston

 

 

Title: Managing Member

 

 

 

 

 

 

NORTH & WEBSTER, LLC

 

 

 

 

 

By:

/s/ Samuel A. Kidston

 

 

Name: Samuel A. Kidston

 

 

Title: Managing Member

 

 

 

 

 

 

 

/s/ Samuel A. Kidston

 

Samuel A. Kidston

 

 

 

 

 

/s/ James Bussone

 

James Bussone

 

10

--------------------------------------------------------------------------------

 


 

Schedule A

 

Stockholders and Stock Ownership

 

 

 

Number of Shares

 

Number of Shares

 

Stockholder

 

Held Beneficially

 

Held of Record

 

 

 

 

 

 

 

North & Webster Value Opportunities Fund, LP

 

598,157

 

100,000

 

 

 

 

 

 

 

North & Webster, LLC

 

738,157

*

0

 

 

 

 

 

 

 

Samuel A. Kidston

 

738,157

*

0

 

 

 

 

 

 

 

James Bussone

 

0

 

0

 

 

--------------------------------------------------------------------------------

*Includes the 598,157 Shares held by North & Webster Value Opportunities Fund,
LP and 140,000 Shares held in managed accounts over which North & Webster, LLC
has voting and dispositive power.

 

--------------------------------------------------------------------------------


 

Schedule B

 

2010 Operating Budget

 

--------------------------------------------------------------------------------


 

Ezenia! Inc.

2010 Operating Budget

 

 

 

 

 

 

 

1st Half

 

 

 

 

 

2nd Half

 

 

 

 

 

Fcst

 

Fcst

 

Fcst

 

Fcst

 

Fcst

 

Fcst

 

 

 

 

 

Q1

 

Q2

 

FY10

 

Q3

 

Q4

 

FY10

 

FY10

 

Revenues

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Revenues

 

783,000

 

973,000

 

1,756,000

 

1,319,006

 

1,660,998

 

2,980,004

 

4,736,004

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cost of Goods Sold:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Cost of Goods Sold

 

275,525

 

285,608

 

561,133

 

345,610

 

419,252

 

764,863

 

1,325,996

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Gross Profit:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Gross Profit

 

507,475

 

687,392

 

1,194,867

 

973,396

 

1,241,746

 

2,215,141

 

3,410,008

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Operating Expenses

 

1,152,784

 

1,035,960

 

2,188,744

 

977,310

 

951,960

 

1,929,271

 

4,118,014

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Operating Income/(Loss)

 

(645,309

)

(348,568

)

(993,877

)

(3,915

)

289,785

 

285,871

 

(708,006

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Interest-Other Income/(Expense)

 

6,000

 

6,000

 

12,000

 

6,000

 

6,000

 

12,000

 

24,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Income before taxes

 

$

(639,309

)

$

(342,568

)

$

(981,877

)

$

2,085

 

$

295,785

 

297,871

 

$

(684,006

)

 

--------------------------------------------------------------------------------


 

Schedule C

 

Form of Monthly Report

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

Fcst

 

 

 

 

 

Fcst

 

Fcst

 

Year to

 

Original

 

 

 

Month

 

Quarter

 

Date

 

Fcst

 

 

 

 

 

 

 

 

 

 

 

Revenues

 

 

 

 

 

 

 

 

 

Total Revenues

 

 

 

 

 

 

 

$

4,736,004

 

 

 

 

 

 

 

 

 

 

 

Cost of Goods Sold:

 

 

 

 

 

 

 

 

 

Total Cost of Goods Sold

 

 

 

 

 

 

 

1,325,996

 

 

 

 

 

 

 

 

 

 

 

Gross Profit:

 

 

 

 

 

 

 

 

 

Total Gross Profit

 

 

 

 

 

 

 

3,410,008

 

 

 

 

 

 

 

 

 

 

 

Operating Expenses

 

 

 

 

 

 

 

 

 

Total Operating Expenses

 

 

 

 

 

 

 

4,118,014

 

 

 

 

 

 

 

 

 

 

 

Operating Income/(Loss)

 

 

 

 

 

 

 

(708,006

)

 

 

 

 

 

 

 

 

 

 

Interest-Other Income/(Expense)

 

 

 

 

 

 

 

24,000

 

 

 

 

 

 

 

 

 

 

 

Income before taxes

 

 

 

 

 

 

 

$

(684,006

)

 

--------------------------------------------------------------------------------